             Case 3:19-cr-30093-RAL Document 176 Filed 05/05/20 Page 1 of 7 PageID #: 719

AO 245B (Rev.09/19)Judgment in a Criminal Case
          Sheet 1




                                      United States District Court
                                                 District Of South Dakota, Central Division

             UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                V.



                    Francine Maria Middletent                                   Case Number:             3:I9CR30093-2

                                                                               USM Number:               11394-073

                                                                                Wade L. Fischer
                                                                                Defendant's Attorney
THE DEFENDANT:

■ pleaded guilty to              the Superseding Indictment


□ pleaded nolo contendere to count(s)
   which was accepted by the Court.

□ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                             Nature of Offense                                                  Offense Ended           Count
18U.S.C. §§ 1163 and 2                      Embezzlement and Theft From an Indian Tribal Organization                02/28/2019           Is
                                            and Aiding and Abetting



The defendant is sentenced as provided in this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

□ The defendant has been found not guilty on count(s)

□ Count(s)                                                                        □ is □ are dismissed on the motion of the United States.


It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address rmtil all fmes, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
the defendant must notify the Court and United States attorney of material changes in economic circumstances.

                                                                        05/04/2020
                                                                        Date of Imposition of Judgment




                                                                        Signature of Judge




                                                                        Roberto A. Eange. Chief Judge
                                                                        Name and Title of Judge




                                                                        Date
              Case 3:19-cr-30093-RAL Document 176 Filed 05/05/20 Page 2 of 7 PageID #: 720

AO 245B (Rev. 09/19)Judgment in Criminal Case
        . Sheet 2 — Imprisonment


DEFENDANT:                    Francine Maria Middletent
CASE NUMBER:                  3:19CR30093-2



                                                             IMPRISONMENT


      ■     The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be imprisoned for a total
            term of: 30 months.




      □     The Court makes the following recommendations to the Bureau,of Prisons:




      □     The defendant is remanded to the custody of the United States Marshal.

      □     The defendant shall surrender to the United States Marshal for this district:

          □      at                              □         a.m.   □     p.m.    on


          □      as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □      before 2 p.m. on

          ■      as notified by the United States Marshal.

          □      as notified by the Probation or Pretrial Services Office.

                                                                    RETURN

Ihave executed this Judgment as follows:




          Defendant delivered on                   .                                         to

 at                                                    , with a certified copy of this Judgment..


                                                                                                       UNITED STATES MARSHAL



                                                                             By

                                                                                                    DEPUTY UNITED STATES MARSHAL
              Case 3:19-cr-30093-RAL Document 176 Filed 05/05/20 Page 3 of 7 PageID #: 721

AO 245B   (Rev.09/19)Judgment in a Criminal Case
          Sheet 3 - Supervised Release


 DEFENDANT:                   Francine Maria Middletent
 CASE NUMBER:                 3:19CR30093-2



                                                    SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 3 years.


                                                   MANDATORY CONDITIONS
1. Youmustnotcommitanother federal, state, local, or tribal crime.
2. You must not unlawfully possess a controlled substance,
3. You must refrain from any unlawful use of a controlled substance. Yon must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the Court.
        ■    The above drug testing condition is suspended, based on the Court's determination that you pose a low risk offuture
               substance abuse-. (Check, ifapplicable.)
4. ■      You must cooperate in the collection ofDNA as directed by the probation officer.(C/iec/t, ifapplicable.)
5. □      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.SC. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
          work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
6.   □    You must participate in an approved program for domestic violence. (Check, if applicable.)
1.   ■    You must make restitution in accordance with 18 U.S.C. §§ 3663 arid 3663A or any other state authorizing a sentence of
          restitution. (Check, if applicable.)

You must comply with the standard conditions that have been adopted by this Court as well as with any other conditions on the attached
page.
              Case 3:19-cr-30093-RAL Document 176 Filed 05/05/20 Page 4 of 7 PageID #: 722

AO 245B (Rev.09/19)Judgment in a Criminal Case
          Sheet 3A - Supervised Release


DEFENDANT:                    Francine Maria Middletent
CASE NUMBER:                  3:19CR30093-2

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the Court about, and bring about improvements in yom conduct and condition.

 1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.                  '

2. After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about how and
   when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     Court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
   arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
   the probation officer in advance is not possible dUe to unanticipated circumstances, you must notify the probation officer within 72
   hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at reasonable times, at your home or elsewhere, and you must permit the probation
   officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work fiill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
   doing so. If you do not have full-time employment you must try to find fiill-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work(such as your porition or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
 8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission ofthe Court.
 12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
     you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
     confirm that you have notified the person about the risk.
 13. You must follow the instructions ofthe probation officer related to the conditions of supervision.
           Case 3:19-cr-30093-RAL Document 176 Filed 05/05/20 Page 5 of 7 PageID #: 723

AO 245B   (Rev.09/19)Judgment in a Criminal Case
          Sheet 3B - Conditions of Supervision


DEFENDANT:                Francine Maria Middletent
CASENUMBER:               3:19CR30093-2


                                         SPECIAL CONDITIONS OF SUPERVISION




  r. You must not incur new credit charges or open additional lines of credit without the approval ofthe probation office unless you are
     in compliance with any payment schedule established.

 2. You must provide the probation office with access to any requested fmancial information.

■ 3. You must apply all monies received fi-om income tax refunds,judgments, and unexpected fmancial gains to the outstanding court-
    ordered fmancial obligation.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the Court and has provided me with a written copy of this
Judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                •               ^                                                Date              ^
              Case 3:19-cr-30093-RAL Document 176 Filed 05/05/20 Page 6 of 7 PageID #: 724

AO 245B (Rev. 09/19)Judgment in a Crirninal Case
        Sheet 5 — Criminal Monetary Penalties

 DEFENDANT:                        Francine Maria Middletent
 CASE NUMBER:                      3:19CR30093-2


                                             CRIMINAL MONETARY PENALTIES

       You must pay the total criminal monetary penalties under the Schedule ofPayments set below.

                     Assessment               Restitution                 Fine                      AVAA Assessment*    JVTA Assessment**
 TOTALS              $100     ■               $273,817.55                 Waived                    Not applicable      Not applicable


 □       The determination of restitution is deferred until
         An                       in a Criffjt'na/Caje (^0245(5 will be entered after such determination.                           '

'□       You must make restitution (including community restitution) to.the following payees in the amount listed below.

         If you niake a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
         priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

 Name of Pavee                                             Total Loss***                 Restitution Ordered           Priority or Percentage

 Crow Creek Sioux Tribe                                                                  $273,817.55




 TOTALS                                                $             ■                    $ 273,817.55

 □       Restitution amount ordered pursuant to Plea Agreement $                                                •

 □       You must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fiill before the
         fifteeiithday after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on the Schedule of Payments
         may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


 ■       The Court determined that you do not have the ability to pay interest and it is ordered that:

        I       the interest requirement is waived for the       □       fine | restitution.

         □      the interest requirement for the      □       fine       □       restitution is modified as follows:


 *Amy, Vicky, & Andy Child Pornography Assistance Act of 2018, Pub. L. 115-299.
 **Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ***Findings for the total amount of losses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on
 or after September .13,1994, but before April 23, 1996.
                 Case 3:19-cr-30093-RAL Document 176 Filed 05/05/20 Page 7 of 7 PageID #: 725

A0245B       (Rev. 09/19)Judgment in a Criminal Case
             Sheet 6 — Schedule ofPayments


DEFENDANT:                             Francine Maria Middletent
CASE NUMBER:                           3:19CR30093-2


                                                            SCHEDULE OF PAYMENTS

Having assessed your ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A        ■      Lump sum payment of$ 100                                 due immediately, balance due

               □      not later than                                      , or

               ■      in accordance with           □   C,    □           D,      ■       E, or        □   F below; or

B        □      Payment to begin immediately (may be combined with                       D       C,       □   D, or     □ F below); or

C        □      Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                           ,
                to commence                                          .           (e.g., 30 or 60 days) after the date of this Judgment; or
D        □      Payment in equal                        (e.g., weekly, monthly, quarterly) mstdXkaQnXs oi $                            ,
                to commence                    "                 ,               (e.g., 50 or dO dayjj after release from imprisonment to a
                term of supervision; or
         _      Payment of the total restitution and other criminal monetary penalties shall be due in regular quarterly installments of 50% of the
E
                deposits in your inmate tmst account while the you are in custody, or 10% of your inmate trust account while serving custody at
                a Residential Reentry Center. Any portion of the monetary obligation(s) not paid in full prior to your release from custody shall
                be due in monthly installments of $ 1,000, such payments to begin 60 days following your release.

 F       □      Special instructions regarding the payment of criminal monetary penalties:



Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the Clerk of the Court.

You shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
□        Joint and Several
         Case Number
         Defendant and Co-Defendant Names                                                                        Joint and Several           Corresponding Payee,
         (including defendant number).                                             Total Amount                      Amount                      if appropriate




□        You shall pay the cost of prosecution.
□        You shall pay the following Court cost(s):
□        You shall forfeit your interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
